Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 05/21/2020.  
Claims 1-14 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites receiving, a plurality of inputs, wherein the plurality of inputs comprises at least one of: (i) an active molecule, (ii) at least one active molecule chosen by a user, and (iii) a new active molecule; processing, the plurality of inputs to generate a plurality of drug delivery routes; designing, at least one vehicle associated with formulation based on a plurality of parameters associated with the active molecule and the plurality of drug delivery routes; testing, the designed at least one vehicle associated with the formulation on an in-silico model of a corresponding at least one chosen drug delivery route to obtain a data associated with delivery of the at least one active molecule; and reiteratively processing, the data associated with delivery of the at least one active molecule to obtain a desired data associated with the delivery of the at least one active molecule.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 8 recites similar limitations.
Dependent claims 2-7 and 9-14 include additional limitations.  Claims 2 and 9 further define wherein the plurality of drug delivery routes are determined by an action associated with the at least one active molecule, wherein the at least one active molecule corresponds to a drug molecule. Claims 3 and 10 further define the action associated with the at least one active molecule is tuned to a plurality of responses, wherein the plurality of responses corresponds to at least one of: (i) an instantaneous, (ii) a controlled, (iii) an extended, (iv) a personalized, (v) a pulsatile, and (vi) a desired response for the active molecule.  Claims 4 and 11 further define the plurality of parameters associated with the at least one active molecule and the plurality of drug delivery routes corresponds to at least one of (i) chemical properties of the at least one active molecule, (ii) physical properties of the at least one active molecule, (iii) interaction of the at least one active molecule with the at least one vehicle to be designed, (iv) capacity of the at least one vehicle to be loaded with the at least one active molecule, (v) chemical and physical properties of the at least one vehicle, and (vi) a combination thereof. Claims 5 and 12 further define at least one vehicle corresponds to at least one of: a nanomaterial, a supra-biomolecule, a polymer, a hydrogel, a biodegradable material, an organic and inorganic, and combination thereof.  Claims 6 and 13 further define the in-silico model of the plurality of drug delivery routes is selected from at least one of: (i) a multiscale model, (ii) an empirical relation, (iii) a physics-based model or a data-based model, (iv) a molecular model, (v) a macroscopic model, and combination thereof.  Claims 7 and 14 further define the desired data associated with the delivery of the at least one active molecule corresponds to at least one of: (i) a release profile of the at least active molecule, (ii) a flux of the at least one active molecule, (iii) cumulative amount of the at least one active molecule, (iv) bio- availability of the active molecule, and (v) combination thereof, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The hardware processors, memory, communication interfaces, database, storing data electronically, communicating/obtaining/receiving/transmitting data, accessing/retrieving data,  analyzing/processing/determining/cross-referencing data and displaying/presenting/outputting the results/data on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare/analyze data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “processing, via  the one or more hardware processors, the plurality of inputs to generate a plurality of drug delivery routes”.  Claim 8 recites similar limitations.  It is not clear from the limitation how a plurality of drug delivery routes is generated based on the plurality of inputs.  How is the plurality of inputs a basis for generating a plurality of drug delivery routes?  Is there a formula or algorithm that is being used to generate a plurality of drug delivery routes?  Claims 1 and 8 are therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, namely claims 2-7 and 9-14, are rejected for at least the same rationale above.
Claims 1 recites “designing, via the one or more hardware processors, at least one vehicle associated with formulation based on a plurality of parameters associated with the active molecule and the plurality of drug delivery routes”.  Claim 8 recites similar limitations.  It is not clear from the limitation how at least one vehicle associated with formulation is designed based on a plurality of parameters associated with the active molecule and the plurality of drug delivery routes.  How do the plurality of parameters associated with the active molecule and the plurality of drug delivery routes influence or affect the design of the at least one vehicle associated with the formulation?  Is there a formula or algorithm that is being used for designing at least one vehicle associated with formulation based on a plurality of parameters associated with the active molecule and the plurality of drug delivery routes?  Claims 1 and 8 are therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, namely claims 2-7 and 9-14, are rejected for at least the same rationale above.
Claims 1 recites “testing, via the one or more hardware processors, the designed at least one vehicle associated with the formulation on an in-silico model of a corresponding at least one chosen drug delivery route to obtain a data associated with delivery of the at least one active molecule”.  Claim 8 recites similar limitations.  It is not clear from the limitation how the designed at least one vehicle associated with the formulation is tested on an in-silico model of a corresponding at least one chosen drug delivery route to obtain a data associated with delivery of the at least one active molecule.  How is the designed at least one vehicle associate with the formulation being tested on an in-silico model of a corresponding at least one chosen drug delivery route to obtain a data associated with delivery of the at least one active molecule?  Is there a formula or algorithm that is being used for testing the designed at least one vehicle associated with formulation on an in-silico model of a corresponding at least one chosen drug delivery route to obtain a data associated with delivery of the at least one active molecule?  Claims 1 and 8 are therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, namely claims 2-7 and 9-14, are rejected for at least the same rationale above.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686